KELLER, District Judge.
This case comes up on an appeal from a decretal order entered on the 3d day of March, 1902, dismissing the intervention of the Charleston & Western Carolina Railway Company. In the record in this case appears the elaborate opinion of the learned Circuit Judge who-tried this case in the court below, and as that opinion contains a full statement of the material facts, and as its conclusions are approved by this court, we adopt that opinion (113 Fed. 405) as the opinion of the court herein. The decree of the Circuit Court of the United States for the district of South. Carolina dismissing the intervention of the Charleston & Western Carolina Railway Company is affirmed.